DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai (JP 2009-276499 A) in view of Koyama et al. (JP 08-305182 A) and Oishi et al. (US 2004/0247352).

Regarding claim 1, Kanai discloses a method for producing a fixing member (element 1A Fig. 1 and par. [0023]) having an elastic layer (element 3, Fig. 1) of a foamed elastic material (i.e., foamed silicone rubber, par. [0040]) on an outer peripheral surface of a core body (element 2, Fig. 1), the method comprising: a shaping step of extruding a foamable material onto the outer peripheral surface of the core body (see par. [0058]); a foaming step of foaming the foamable material, which has been extruded in the shaping step, with foaming restriction sections, provided at both sides of a portion 
Although Kanai does not appear to disclose the claimed foaming member composed of a foaming section having an inner diameter, Koyama et al. shows that this feature is well known in the art. Koyama et al. discloses a method for producing a roller including a foaming step, with a foaming member (see annotated Fig. 15) composed of a foaming section (see annotated Fig. 15) having an inner diameter and foaming restriction sections (see annotated Fig. 15), provided at both sides of the foaming section, having a smaller inner diameter than the inner diameter of the foaming section (see annotated Fig. 15). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, a roller production method with improved foaming control.

    PNG
    media_image1.png
    280
    580
    media_image1.png
    Greyscale

Although Kanai discloses the hardness of the end portions being greater than the hardness of the center portion, the difference between the expansion ratios of the end portions and the expansion ratio of the central portion being preferably 4.0 to 67.0%, and particularly preferably 12.0 to 45.0%, Kanai appears to be silent about the claimed specific gravity of the foamed elastic material. Oishi et al. shows the relationship relation between the hardness of a foam material pressing roller and its specific gravity (see Fig. 5), showing, therefore, that the specific gravity of the foamed elastic material is a result effective variable. MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of specific gravity of the foamed elastic material at the end and center portions is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation as a matter of obvious design choice for the desired practical application.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the Applicant argues that “Koyama does not disclose or suggest a polishing step for polishing axially opposite end portions and a portion other than those portions, which are different in the degree of restriction of foaming and different in diameter, to obtain the same diameter, the elastic layer being an integrally-shaped straight-type product with a foaming ratio of the axially opposite end portions and a foaming ratio of the other portion other than the axially opposite end portions that are different”. However, as the explained in the interview conducted on 3/11/2021, Kanai clearly discloses these limitations (see paragraph [0067]). Furthermore, regarding the combination Kanai/Koyama et al., while Kanai allows for free foaming in the middle portion of the roller as in the first embodiment of the instant invention, Koyama et al. allows improved foaming control in the middle portion as in the third embodiment of the instant invention. Consequently, the modified device of Kanai renders the argued claim unpatentable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/12/2021